UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION
UNITED STATES OF AMERICA § |
§ CRIMINAL NUMBER
NATHAN MARTINEZ §
JERONIMO OVIEDO JR., and §
JORGE ALFREDO RUIZ §
United States c
uthern District of Texas
INDICTMENT OCT - 9 2019
THE GRAND JURY CHARGES THAT: Davids. Gracey, clerk of cor
" Ly
COUNT ONE

On or about June 11, 2019, in the Houston Division of the Southern District of Texas,
NATHAN MARTINEZ
JERONIMO OVIEDO JR., and
JORGE ALFREDO RUIZ
defendants herein, did aid and abet each other and did unlawfully steal firearms from TAC 47,

1730 Elmview Dr., Suite #D2, Houston, Texas, a federal firearms licensee.

In violation of Title 18, United States Code, Sections 924(m) and 2.

A TRUE BILL: ’

ORIGINAL SIG NATURE ON FILE
FOREMAN OF THE GRAND JURY

 

Ryan K. Patrick

United States Attorney .
BY: an Oo ae

Jennie L. Basile
Assistant United States Attorney
713-567-9393
